ORDER
PER CURIAM.
Westleigh Roberts (“Defendant”) appeals from the judgment upon his conviction of one count of possession of a controlled substance, Section 195.202, RSMo 2000.1 Defendant argues the trial court erred in overruling his motion to suppress evidence and in admitting the marijuana and the evidence concerning it because the evidence was collected pursuant to an invalid search and seizure.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no *378precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).

. All further references are to RSMo 2000 unless otherwise indicated.